Mr. Presiding Justice Pam delivered the opinion of the court. 4. Corporations, § 266*—when creditors' rights not affected by depositing of corporate funds in name of officer of corporation. The action of an officer of a corporation in closing out the corporation’s bank account and depositing corporation funds to the personal account of another officer thereof merely affects the internal management of the corporation and does not affect the rights of its creditors. 5. Corporations, § 516*—-what weight given to fact that officer made no entry of alleged loan on corporate books. In an action against a corporation to recover money borrowed by an officer thereof for its use, and where the defense is that such officer had no authority to borrow money for the corporation, the fact that such officer made no entry of the transaction on the, books of the corporation is a material but not a controlling fact which should be taken into consideration in determining the issues. 6. Corporations, § 369*—when liable for money borrowed by officer without authority. Where a corporation has had the use of money borrowed for the purpose of paying its expenses, it is liable for its repayment although borrowed by one having no authority to borrow it. 7. Corporations, § 516*—what weight given to affidavit by seller of stock regarding amount of indebtedness as against creditors. Where one buying a controlling interest in the stock of a corporation takes an affidavit from his vendor as to the amount of outstanding indebtedness of the corporation at the time of the sale of the stock, such affidavit is not available as against creditors unless such creditors had knowledge thereof, and then only as a material but not controlling circumstance affecting the issue.